AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page I of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                 v.                                                           (For Offenses Committed On or After November I, 1987)



                Luis Alberto Molquecho-Campos                                                 Case Number: 3: l 9-mj-24487

                                                                                              RebeccalC Fish
                                                                                              Defendant's t4.ttorney


REGISTRATION NO. 91759298
                                                                                                                          DEC O2 2019
THE DEFENDANT:
 1v1        d "J                 J f Com--'-p_a_m
 ""' pleade gm ty to count(s) _o_ _
                                             J· t                                    CLERK US DI:, I ><iGT COURT
                                                _ _ _ _ _ _ _ _ _-4.§S,.,O"-L'T'-'1•:,c,f,cc:·H""N_.'llli1So..c:r-""'""'l'ccT_s.O"--F-'-C""A"l.l,l..;FO,:JRJ!,N~IA~--
 •   was found guilty to count(s)
                                                                         .!;;;, •--~-··-_____.;;;D=..EIPU;;..T;..;Y_,
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                                              Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                    I
 •    The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                      \/
                     /ES]\ TIME SERVED                    D _ _ _ _ _ _ _ _ _ _ days

 lZI Assessment: $10 WAIVED lZI Fine: WAIVED
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Monday, December 2, 2019


                   ' \ {}-1,,f
Received         L-\J •
               DUSM
                           7)           [.

                                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                           3: l 9-mj-24487
